Plaintiff has recovered a judgment of $5,000 against the defendants for damages suffered on account of negligence. The action was brought for $2,500 and at the term of court whereat this case was ultimately tried in the first instance an inquest was taken and plaintiff awarded a judgment of $2,500. This was set aside and after the jury was drawn in this case the attorney for the plaintiff moved and was permitted, in the presence of the trial panel, to amend his complaint raising the claim for damages to $5,000, Judgment and order reversed, on the law and facts, and a new trial granted, without costs. Hill, P. J., Heffernan, Brewster, Foster and Bussell, JJ., concur.